DETAILED ACTION
This action is in response to the amendment filed June 21, 2021.  The specification and claims 1, 3, 7, 9, 11, 13 and 18-20 have been amended, and claim 17 has been canceled.  Claims 1-16 and 18-20 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The objections to the specification and claim 7 are withdrawn in light of Applicant’s amendments.
The rejections under 35 U.S.C. 112(b) have been withdrawn in light of Applicant’s amendments.  
Applicant’s arguments on pages 14-15 of the response filed June 21, 2021, with respect to the distinction between the Taylor reference and the apparatus recited in amended independent claim 1, have been fully considered and are persuasive.  
Applicant’s arguments on pages 16-17 of the response filed June 21, 2021, with respect to the distinction between the Taylor reference and the method recited in amended independent claim 18, have been fully considered and are persuasive. 
As Applicant points out on page16 of the response filed June 21, 2021, amended independent claim 13 now includes the limitations of original claim 17. 
Accordingly, the rejections under 35 U.S.C. 102(a)(1) have been withdrawn. 
Allowable Subject Matter
Claims 1-16 and 18-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or render obvious a switchable ratcheting clutch comprising the pawl and resilient element arranged together with the remainder of the recited structure in the manner specified in independent claim 1, particularly wherein the resilient element is fixed to the cage and in contact with the radially outwardly facing surface of the pawl.
Claims 2-12 depend from claim 1.
The prior art does not disclose or render obvious a switchable ratcheting clutch comprising the pawl and resilient element arranged together with the remainder of the recited structure in the manner specified in independent claim 13, particularly wherein the pawl includes a radially outwardly facing surface; and to switch between the first one-way mode and the second one-way mode, the cage is arranged to be circumferentially displaced, by the actuator, to slide the resilient element along the radially outwardly facing surface.
Claims 14-16 depend from claim 13.
The prior art does not disclose or render obvious a method of operating a switchable ratcheting clutch comprising the steps of sliding, in the first circumferential direction, the resilient element along a radially outwardly facing surface of the pawl; tipping, with the resilient element, a first protrusion of the pawl radially inwardly and out 
Claims 19 and 20 depend from claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094.  The examiner can normally be reached on Tuesday-Thursday from 11:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A. Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/RICHARD M LORENCE/Primary Examiner, Art Unit 3655